909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ahmed Akinshegun ABDUR-RAHMAN, Rasool Abdulrahim, Plaintiffs,Cleophus Khalid Abdur-Ra'oof, Plaintiff-Appellant,v.H. Gary WELLS, Warden, William Weideman, Director, GordonBush, Unit Manager, Defendants-Appellees.
No. 90-1273.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court entered an order on January 12, 1990, denying plaintiff Abdur-Ra'oof's motion for financial assistance to pay fees and costs of transcripts for appeal purposes.  Abdur-Ra'oof filed his notice of appeal from that order by letter to this court dated January 23, 1990.  Pursuant to Fed.R.App.P. 4(a)(1), this court forwarded the documents back to the district court and advised it to file such as a notice of appeal effective January 29, 1990, the date it was received in this court.  Appellant already has appealed from the final order in this case.  That appeal, docketed as Case No. 89-2104, is currently pending in this court.


3
Thus, rather than file a notice of appeal, the proper procedure is for Abdur-Ra'oof to file a motion for transcript pursuant to Fed.R.App.P. 27(a) in Case No. 89-2104.  Appellant already enjoys in forma pauperis status, thus, his request for financial assistance to pay fees is denied as moot.


4
It is ORDERED that the matter be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.